Citation Nr: 0000539	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-09 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office in 
Fort Harrison, Montana


THE ISSUE

Entitlement to payment of unauthorized medical expenses for a 
period of hospitalization from July 4 to July 5, 1996, at the 
Deaconess Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from September 1967 to April 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Fort, Harrison, Montana, Department of 
Veterans Affairs (VA) Medical and Regional Office (RO).

The veteran was scheduled to appear at a hearing before the 
Board at the Central Office in Washington, D.C.  In September 
1999 he was advised of the time and place of the hearing at 
his designated, updated address of record; he did not report 
for that hearing.  See 38 C.F.R. § 20.702(d) (1999).


REMAND

The veteran has a 100 percent rating for service-connected 
post-traumatic stress disorder (PTSD).  He seeks payment of 
medical expenses incurred July 4 and July 5, 1996, at which 
time he was admitted to a private facility for psychiatric 
complaints to include suicidal ideation.  The veteran argues 
that on July 4, 1996, he was incoherent and unable to think 
rationally.  He argues that his son and a friend had to 
wrestle a pistol away from him and that his son attempted to 
take him to the Billings, Montana, VA clinic, but that it was 
closed due to the national holiday.  His representative 
further argues that the closest VA facility was either Fort 
Harrison, 169 miles away, or Miles City, 134 miles away, and 
that driving to either facility was not feasible due to the 
veteran's suicidal ideation and psychotic state.  The veteran 
and his representative thus argue that payment for the 
private hospitalization is warranted.

The statement of the case (SOC), issued in May 1998 and sent 
to the veteran at a [redacted] address, recounts that on 
July 5, 1996, the Deaconess Medical Center located in 
Billings, Montana, advised VA that the veteran had been 
admitted on July 4, 1996.  The SOC sets out that on July 12, 
1996, pertinent medical evidence from Deaconess was received 
and reviewed, and that based on such VA determined that VA 
medical facilities had been feasibly available to the veteran 
during the July 4 to July 5, 1996, period of hospitalization 
at Deaconess Medical Center.  Further, the SOC indicates that 
a statement of charges from Deaconess Medical Center was 
received, along with a statement from the veteran and the 
hospital discharge instruction sheet.  The claims file does 
not appear to contain records, medical or administrative, 
relevant to the circumstances of the veteran's July 4 to July 
5, 1996, medical treatment, the feasibility of VA facilities, 
or any communication between Deaconess Medical Center, the 
veteran and VA for the time period in question.  The claims 
file does contain a VA printout request for 
hospitalization/treatment that appears to indicate VA 
hospitalization of the veteran at the VA Medical Center 
located in Sheridan, Wyoming, from July 5, 1996 to September 
12, 1996 for diagnoses of PTSD, alcohol use and neurotic 
depression.  No records of VA treatment or hospitalization 
from July to September 1996 are contained in the claims file.  

The Board recognizes that some duty to assist the veteran in 
the completion of his application for benefits under 
38 U.S.C.A. § 5103 (West 1991 & Supp. 1999) even prior to a 
determination as to well groundedness where potentially 
probative evidence has been identified.  See generally, 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  This is 
particularly true where, as in this case, it appears that the 
agency of original jurisdiction considered evidence not 
associated with the file for review by the Board.  Thus, 
remand to obtain the records in question is warranted.

The Board further notes that the SOC indicates that due 
process documentation was provided to the veteran.  That SOC 
was sent to a representative of the Montana Veterans Affairs 
Division.  The record reflects that the veteran's accredited 
representative is Disabled American Veterans but does not 
show that that organization was provided with a copy of the 
SOC.  Moreover, in a VA Form 9 received later in May 1998, 
the veteran indicated that he had not received a copy of the 
SOC.  He provided an updated address at that time.  It does 
not appear that the RO has attempted to provide the veteran 
with an SOC at his updated address, or to provide a copy of 
the SOC to his representative.

Accordingly, this matter is remanded for the following:

1.  With any necessary release, records, 
both medical and administrative, of the 
veteran's private hospitalization at 
Deaconess Medical Center July 4 and 
July 5, 1996 should be obtained and 
associated with the claims file.  The 
originating agency should also obtain for 
association with the claims file copies 
of any VA reports of contact, the 
September 1996 rating action reflecting 
consideration and denial of the veteran's 
claim for payment of medical expenses 
incurred those dates, and any other 
relevant correspondence or documentation.  
The originating agency should also obtain 
any records of the veteran's treatment or 
hospitalization at VA facilities 
proximate to July 4 -5, 1996, to include 
records of treatment during the period 
July 5, to September 12, 1996. 

2.  The originating agency should 
document in the claims file any 
information pertinent to the 
availability/feasibility of care of the 
veteran at a VA facility on July 4 and/or 
July 5, 1996, and document whether the VA 
clinic at Billings, Montana, was open on 
July 4, 1996.

3.  After the development requested above 
has been completed to the extent 
possible, the issue on appeal should be 
readjudicated.  If the benefit sought 
remains denied the veteran and his 
accredited representative MUST be 
furnished with the original SOC and a 
supplemental statement of the case that 
includes recitation of all potentially 
applicable laws and regulations and all 
evidence considered.  The veteran and his 
representative will be afforded the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

